PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/594,146
Filing Date: 12 May 2017
Appellant(s): Truelove et al.



__________________
Joseph R. Williams
Reg. No. 69,054
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinker et al. (WO 2015/0134306, published 11 September 2015, hereafter Krinker) and further in view of Cho et al. (US 2017/0075536, published 16 March 2017, hereafter Cho) and further in view of Sarukkai (US 8412698, patented 2 April 2013).
As per independent claim 1, Krinker discloses a system comprising:
a processor (Figure 4, item 402)
a user interface coupled to the processor, the user interface including a display screen and an input device (Figure 3; Figure 4, items 412 and 414)
memory coupled to the processor and storing instructions that, when executed by the processor (Figure 4, item 404), cause the system to perform the operations comprising:
	retrieving information associated with a user of an electronic document management system (paragraphs 0007 and 0027: Here, user activity data, such as interaction data and communication data, is used to generate the interface)
	identifying interactions between the user of the electronic document management system and electronic documents in the electronic document management system (paragraph 0035: Here, the system learns from a user behavior)

	presenting on the display screen, document filtering options and respective filter values (Figures 2 and 3C-3E; paragraph 0039)
	in response to a selection of a filtering value included in of one of the document filtering options by the user of the system via the input device, presenting, on the display screen, information regarding one or more electronic documents in the electronic document management system, the information corresponding to the selected filtering value (paragraph 0066: Here, a user selection and option displayed after filtering, and he/she navigates to the document/content)
Krinker fails to disclose presenting on the display screen at the same time as the document filtering options the value of the filtering. However, Cho discloses presenting on the display screen at the same time as the document filtering options the value of the filtering (Figure 2; paragraphs 0052-0053). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cho with Krinker, with a reasonable expectation of success, as it would have allowed a user to receive dynamic updates to his/her filtering. This would have saved a 
Finally, Krinker fails to specifically disclose determining an order for the respective filter values based on a historical frequency of use of metadata values of the common metadata values by the user in the electronic documents, wherein a first value of the order is a most frequently used metadata value by the user.
However, Sarukkai discloses determining an order for the respective filter values based on a historical frequency of use of metadata values of the common metadata values by the user in the electronic documents, wherein a first value of the order is a most frequently used metadata value by the user (column 8, lines 16-58: Here, a filter is populated by a user’s filtering history. This allows the user to filter the content by selecting the historical filter). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Sarukkai’s populating a historical filter with Krinker, with a reasonable expectation of success, as it would have allowed a user to easily more easily filter various sets of data, as he/she would be able to select the filter from a menu. This would have allowed a user to save time as he/she would be able to quickly select a filter, instead of actively recreating the filter for each document set.
As per dependent claim 2, Krinker discloses wherein an interaction of the interactions between the user of the electronic document management system and an electronic document of the electronic documents includes one or more interactions selected from the group comprising: accessing the electronic document, modifying the 
As per dependent claim 8, Krinker discloses wherein the electronic document filtering options are generated based on a plurality of interactions between a plurality of users of the electronic document management system and a plurality of documents in the electronic document management system (paragraphs 0032 and 0035).
As per dependent claim 9, Krinker discloses wherein the plurality of users of the electronic document management system are identified based on connections between the plurality of users in an organization (paragraphs 0027 and 0032).
As per dependent claim 10, Krinker discloses wherein the connections between the plurality of users in the organization include one or more connections selected from the group comprising: a first user reporting to a second user, the plurality of users having a common management chain, the plurality of users being part of a common subgroup within the organization, a first user being a peer of a second user, and a first user exchanging a communication with a first user (paragraphs 0027 and 0032).
As per dependent claim 11, Krinker discloses wherein the filtering options are presented in a first pane of a window on the display screen, and wherein the information regarding the one or more electronic documents is presented in a second pane of the window (Figure 3C).
As per dependent claim 12, Krinker discloses wherein generating the one or more filtering options is based on a number of interactions between the user of the electronic document management system and the electronic document (paragraph 0032: Here, objects are weighted based on the amount/number of user interactions).

As per dependent claim 15, Krinker discloses wherein presenting and filtering options includes:
determining an order for the filtering options based on the interactions between the user and the electronic documents (paragraphs 0047 and 0058-0059)
presenting the filtering options according to the determined order (paragraphs 0047 and 0058-0059)
As per dependent claim 16, Krinker discloses wherein the order for the plurality of filtering options is determined based on a most recent interaction of the interactions (paragraph 0041).
With regard to claims 17 and 19, the applicant discloses the limitations similar to those in claim 1. Claims 17 and 19 are similarly rejected.
With regard to claims 18 and 20, the applicant discloses the limitations similar to those in claim 2. Claims 18 and 20 similarly rejected.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krinker, Cho, and Sarukkai and further in view of Zhang (US 9449080, filed 26 July 2013).
As per dependent claim 3, Krinker discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Krinker fails to disclose wherein 
As per dependent claim 4, Krinker and Zhang disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Zhang discloses wherein the identified metadata field includes data entered by the user of the electronic document management system (column 9, lines 33-39: Here, a user is presented with potential metadata information which he/she may confirm and apply). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zhang’s filtering based on metadata with Krinker’s filtering, with a reasonable expectation of success, as it would have allowed a user additional parameters by which to filter data. Specifically, this combination would have allowed the user to easily filter data by the contents of the document.
As per dependent claim 5, Krinker and Zhang disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Zhang discloses wherein the identified metadata field includes data entered automatically by the 
As per dependent claim 7, Krinker discloses the limitations similar to those in claim 6, and the same rejection is incorporated herein. Krinker fails to specifically disclose wherein the plurality of documents are contained within a plurality of libraries in the electronic document management system. However, Zhang discloses wherein the plurality of documents are contained within a plurality of libraries in the electronic document management system (column 23, lines 46-62: Here, documents are grouped into classes/categories of documents. Each of these groupings constitutes a library). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zhang’s grouping of documents with Krinker, with a reasonable expectation of success, as it would have allowed a user to group similar documents together. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krinker, Cho, and Sarukkai and further in view of Ferguson (US 2007/0250863, published 25 October 2007).
As per dependent claim 14, Krinker discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Krinker fails to specifically .

(2) Response to Argument
	The appellant begins by listing the rejections of the pending claims and discussing the preferred embodiment of the claims (pages 9-11). Based upon the preferred embodiment, the applicant argues that Sarukkai fails to disclose “determining an order for the respective filter values based on a historical frequency of use of metadata values (pages 11-14).” This argument is further subdivided into three sections.
As an initial matter, the examiner notes that the appellant’s arguments have been entirely directed to Sarukkai, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	Sarukkai discloses that “filter fields may include one or more keywords, negative keywords, topics, negative topics, “special-domain names,” “negative-special-domain names,” inside Yahoo! Domain names and the like (column 7, lines 8-11; emphasis added).” Additionally, “keywords are specific strings (e.g., words or lists of words) that might be included in a document or in metadata associated with a document (column 7, lines 20-22; emphasis added).” From this, we can determine that a filter may include metadata strings. This provides for displaying metadata filters of highly used query strings within a filter menu (Figure 4, item 420). 
	Additionally, the appellant argues that Sarukkai discloses populating the menu based on past queries, not based on past filter use of the user (page 13). The examiner contends that queries and filters, as taught by Sarukkai are analogous. Sarukkai discloses that a selected filter is “configured to add filter elements for keywords and/or topics to an original query string entered by a user to generate an amended query string (column 9, lines 5-8).” 
	Further, it is noted that the appellant’s specification does not define the term “filter.” While the claims are given their broadest reasonable interpretation in light of the specification, when the specification does not define a term, it must be given its plain meaning unless such meaning is inconsistent with the specification (MPEP 2111.01). 
	The appellant’s second argument states, “in order for Sarukkai to teach or suggest the claimed elements the search queries would need to be for metadata field in electronic documents (pages 13-14).” 
	The examiner reiterates that Sarukkai discloses that “filter fields may include one or more keywords, negative keywords, topics, negative topics, “special-domain names,” “negative-special-domain names,” inside Yahoo! Domain names and the like (column 7, lines 8-11; emphasis added).” Additionally, “keywords are specific strings (e.g., words or lists of words) that might be included in a document or in metadata associated with a document (column 7, lines 20-22; emphasis added).” From this, we can determine that a filter may include metadata strings. This provides for displaying metadata filters of highly used query strings within a filter menu (Figure 4, item 420). This appears to disclose searching metadata fields associated with a document.
	The appellant further states that “there is no discussion of electronic documents, only search queries (page 14).” However, Sarukkai discloses a document corpus of electronic documents, the documents including text, images, video, audio, animation, program code, data structures, formatted text, etc. (column 5, lines 18-29).” A query and/or filter is used to request documents and further search/filter these identified documents (Figure 9, item 970; column 5, lines 30-67; column 13, lines 1-9). For these reasons, these arguments are not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        
/HOWARD CORTES/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.